Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 
The application has been amended as follows: claims 1-3, 5, 9, 11-20 remain pending in the application and claims 13-16 are withdrawn  from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Applicant has amended to the claims and the specification to overcome some of the drawing, claim, and specification objections and the 112 issues, as set forth in the office action mailed on 07/23/2021.
Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 19 recites suspension cables.
The previously examined claims, for an example, in claim 9 shows two movable pins and in claim 11 shows a hydraulic cylinder, have two-way distinction and a search burden compared to new claim 19. For an example:
The device of claims 9 and 11 does not require the suspension cables of claim 19, and conversely, the device of claim 19 does not require the two movable pins and the hydraulic cylinder of claims 9 and 11. 
Since applicant has received an action on the merits for the originally presented and elected invention, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
the driven penetrating blade is “oblong” (emphasis added) (looking at Figure 4, a cutting edge of the driven penetrating blade is a portion of an oblong shape. See an example of an oblong shape below) in claim 6.

    PNG
    media_image1.png
    475
    689
    media_image1.png
    Greyscale

the integral fixed penetrating second circular shaped cutting edge (emphasis added) in claim 20 (looking at Figure 4, the cutting edge or cutting edge 63 is a portion of a circle. See an example of a circular shape below and https://www.merriam-webster.com/dictionary/circular that is having the form of a circle). 

    PNG
    media_image2.png
    568
    554
    media_image2.png
    Greyscale

the concave circular cutting edge (emphasis added. See the discussion in 112 b below) in claim 20, line 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 6, 12 are objected to because of the following informalities:  
Claim 3 should read -- The cutting tool of claim 1, wherein the cutting edge of the driven penetrating blade and a 
Claim 6 should read --The cutting tool of claim 1, wherein a cutting edge of the driven penetrating blade is partial oblong.— because a leading cutting edge 69 of the driven penetrating blade has an oblong portion as seen in Applicant’s Figure 6 (see the discussion in the drawing objection above).
Claim 12 should read – wherein the .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
The limitation in claim 1, line 11 “a mechanism connected to the driven penetrating blade to drive the driven penetrating blade” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because the “mechanism” is a generic substitute for “means” and a generic placeholder “mechanism” coupled with functional languages “to drive the driven penetrating blade” without reciting sufficient structure to achieve the function. See MPEP. 2181. 
Since the claim limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the mechanism of claim 1 has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof. See Para. 71 “hydraulic cylinder 44”.
The mechanism of Claim 20 has the same limitation “a mechanism connected to the driven penetrating blade to drive the driven penetrating blade” and also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof. See Para. 71 “hydraulic cylinder 44”.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 introduces new matter with the limitation of “an integral fixed penetrating second circular shaped cutting edge…a concave circular cutting edge” (emphasis added), which is not support by the original specification. See Applicant’s specification, para. 007 recites “the concave arc of the driven penetrating blade can be circular” that is not referring a concave circular cutting edge. 
Accordingly, Applicant’s Figures shows the blade 70 that has a concave cutting edge or a circular (Applicant’s specification, para. 007), not a concave circular cutting edge and the blade 55 that has one V-shaped cutting edge and one concave cutting edge, not circular. Thus, the limitation of “an integral fixed penetrating second circular shaped cutting edge…” is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 9, 11-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “a plurality of blades” is unclear. As the claim 1 written, it requires to have a plurality of blades and a removal end gate. Looking at Applicant’s figure 4, there are a driven penetrating blade 70 and an end gate 43. It is unclear where another blade is, in order to call “a plurality of blades”. Does this cutting tool have another blade beside the end gate? Claim 20 has the same issue.
The “circular” in Claim 5 is unclear because each of the first cutting edge and the cutting edge of the driven penetrating blade has a portion of a circular; when both edges initially meet together and further move into each other, they are not formed a circular as seen in Applicant’s Figures 6-7. Thus, it is unclear how the language “circular” should be interpreted. For examination purposes, it can be interpreted as “general” circular when both edges are initially meet to each other.
Claim 20, line 9 recites “an integral fixed penetrating second circular shaped cutting edge… a concave circular cutting edge” that is unclear. Applicant’s drawings and specification show or disclose a concave cutting edge 63 of the blade 55, not circular and a concave cutting edge 69 of the blade 70, not concave circular (see Applicant’s para. 7 “the concave arc of the driven penetrating blade can be circular” that means the blade is concave arc or circular).
The “concave circular cutting edge” is confusing. Is the circular intrinsically having concave? Is it meant the cutting edge having both concave and circular? Or is the concave cutting edge on the circular blade? or is the circular cutting edge on a concave blade?  is the cutting edge having a concave arc and partially circular cutting edge?
 Accordingly, the language “circular or concave circular” is unclear and it is given its broadest reasonable interpretation to include within its scope that is an integral fixed penetrating second concave shaped cutting edge or an integral fixed penetrating second partial circular shaped cutting edge and the concave arc or partial circular of the driven penetrating blade.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over D-Antuono (US 2017/0355027) in view of Aiken (US 402381).
As claim 1 is written, Examiner notes that the integral fixed penetrating first cutting edge and the integral second cutting edge can be similar cutting edges.
Regarding claim 1, as best understood, D-Antuono shows a cutting tool (10, Figures 1-4) for cutting or truncating elongated structural members (Para. 40 recites “an object 90 (e.g., a wire, a connector, a cable, a pipe, etc.)”), said cutting tool comprising:
a frame (frame 16, Figure 2) with a pair of parallel side rails (first and second arms 40, 42) connected at a first end by a support plate (a base 44, Figures 3-4) and at a second end by a removable end gate (a frame 18, Figure 2. Since this frame 18 is hingedly coupled to the first arm 40 via a pin 52 and C-clip, it is capable of being removable by removing the C-clip and the pin),
the frame having an open center (a channel between the first and second arms 40, 42 in Figure 2 for sliding a blade 22) adapted to receive the structural member therethrough (Figures 6D and 6E, the pipe 90 is received within the arms),
a plurality of blades (first and second blades 22, 24, Figure 2) including:
an integral fixed penetrating first cutting edge on a first side of the end gate open to the open center of the frame (the blade 24 intrinsically includes a cutting edge which is integral with the blade 24, where the cutting edge is at the reference “28” and it is on a first side of the end gate open to the open center of the frame as seen in Figure 3),
a driven penetrating blade (the first blade 22, Para. 37) slidably disposed within the frame, and
a mechanism (hydraulic pump 34, Figure 1) connected to the driven penetrating blade to drive the driven penetrating blade towards the structural member to sever the structural member (Para. 23), and
slidable mounts (guide channels 45 for the first blade 22 sliding thereon, Figure 2) secured and guided the driven penetrating blade on the frame to allow for movement across the open center of the frame towards the first cutting edge, and
wherein the driven penetrating blade (edge) and the first cutting edge have concave cutting edges (Figures 3-4) relative to one another and configured to be adjacent to one another along the travel of the driven penetrating blade (Figures 3-4).
However, D-Antuono fails to show an integral second cutting edge pointing an opposite direction to the integral fixed penetrating first cutting edge as set forth in the claim.
Aiken shows a shearing or cutting tool (Figures 1-2) including an upper device (a knife head 3, Figure 1) and a lower device (5), wherein the lower device has a blade (b) that has two integral opposite cutting edges (b’ and b2) for turning a new cutting edge if the exist cutting edge is dulled or worn out.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the fixed penetrating blade (the blade is on the end gate) of D-Antuono to have two cutting edges, as taught by Aiken, in order to allow the user to rotate the blade for a new cutting edge if the exist cutting edge is dulled or worn out (Page 1, Col. 2, lines 80-90 of Aiken). In doing so, the fixed penetrating blade has two penetrating cutting edges pointing in opposite directions.
Regarding claim 2, the modified tool of D-Antuono shows that each of the cutting edges has a single bevel (D-Antuono’s Figures 3-4 and 5A-B and Yadav’s Figures 4C and 5C, each of the cutting edges is a single bevel).
Regarding claim 3, the modified tool of D-Antuono shows that the cutting edge of the driven penetrating blade and the first cutting edge define the frame opening (for receiving the object 90, Figure 6D of D-Antuono).
Regarding claim 5, as best understood, the modified tool of D-Antuono shows that the frame opening is general circular (Figure 61 of D-Antuono, while both cutting edges are initially met together, they form a general circle).
Regarding claim 6, the modified tool of D-Antuono shows that the driven penetrating blade is partial oblong (Figure 1 of D-Antuono and see the discussion “oblong” in the objection above).
Regarding claim 9, the modified tool of D-Antuono shows that the end gate is secured to the frame by two removable pins (Figure 2 of D-Antouno, pins 52 and 64 are capable of being removed from the tool by removing the C-clips).
Regarding claim 12, the modified tool of D-Antuono shows that the first cutting edge and the cutting edge of the driven penetrating blade define a collective concave profile corresponding to the profile of the structural member (Figure 6E of D-Antuono and see the discussion “cutting edges” in the objection above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over D-Antuono in view of Aiken and further in view of Franze (US 2010/0043609).
Regarding claim 11, the modified tool of D-Antuono shows all of the limitations as stated in claim 1 above including that the end gate is pivotable about one pin (pin 52 of D-Antuono) and locked by a second pin (Figure 3 of D-Antuono, the pin 64 connecting a latch 60 for locking the second frame 18) and the end gate pivots about the pivot pin, but D-Antuono does not show a hydraulic cylinder.
Franze shows a cutting tool (Figures 1-3) having a slidable blade (8) and an end gate (arm 220, Figure 14) that is open and closed positions by a hydraulic cylinder (30, Para. 56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the end gate of D-Antuono to have a hydraulic cylinder, as taught by Franze, in order to aid opening and closing the end gate.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over D-Antuono in view of Aiken and further in view of Yadav et al (US 2012/0193556), Birkeland (US 2020/0290136) and Kelly (US 7351010).
Regarding claim 17, the modified tool of D-Antuono shows all of the limitations as stated in claim 1 above including an angle of a bevel on the blades (driven and fixed blades) but it is not clearly in a range of 25-75 degrees, as set forth in the claim.
Yadav shows an angle of cutting bevel edges about 55 degrees (Figures 4C and 5C) for cutting a tubular (56). Birkeland shows an angle of cutting bevel edges about 45 degrees for cutting a tubular (1, Figure 1). Kelly shows an angle of cutting bevel edges of blades (23, 27, Figure 8) about 10-45 degrees (Col. 2, lines 30) for cutting a tubular (42).
Based on the teachings of Yadav, Birkeland, and Kelly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting edges of D-Antuono to have a bevel angle to be in a range of 25-75 degrees, as taught by Yadav, Birkeland, and Kelly, since this is a known range of bevel angles for efficient cutting a pipe (tubular workpiece).
Regarding claim 18, the modified tool of D-Antuono shows all of the limitations as stated in claims 1 and 17 above except that the bevel angle of the cutting edges (driven and fixed blades) is 45 degrees, as set forth in the claim.
An exact of “45 degrees of the cutting edges”, it is an old and well understood results-effective-variable. If a manufacturer wishes to maximize cutting action, the manufacturer may choose a small angle (very sharp) and this can be very useful, but the down side is that the blade will dull and be chipped easily and be very hard to re-sharpen, leading to a short lifespan. If a manufacturer wished to maximize lifespan, the angle can be made very large, which can be sharpened many times.
Given the reasons above, almost any angle would be considered obvious. As an example, see the discussion in the references of Yadav, Birkeland, and Kelly in claim 17 above.
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the invention to have modified the blades of D-Antuono having the bevel angle of the cutting edges to be 45 degrees because discovering an optimum value (45 degrees) would have been a mere design consideration based on characteristics of lifespan and sharpness of the cutting edges that require to cut off a tubular workpiece. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on the characteristics of the lifespan and sharpness of the cutting edges.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over D-Antuono (US 2017/0355027) in view of Yadav et al (US 2012/0193556) hereinafter Yadav and Rickard (US 6058611), and as evidenced by Aiken (US 402381).
As claim 20 is written, Examiner notes that there are a V-shaped cutting edge and a “circular” or partial circular shaped cutting edge on a fixed blade.
Regarding claim 20, as best understood, D-Antuono shows a cutting tool (10, Figures 1-4) for cutting or truncating elongated structural members (Para. 40 recites “an object 90 (e.g., a wire, a connector, a cable, a pipe, etc.)”), said cutting tool comprising:
a frame (frame 16, Figure 2) with a pair of parallel side rails (first and second arms 40, 42) connected at a first end by a support plate (a base 44, Figures 3-4) and at a second end by a removable end gate (a frame 18, Figure 2. Since this frame 18 is hingedly coupled to the first arm 40 via a pin 52 and C-clip, it is capable of being removable by removing the C-clip and the pin),
the frame having an open center (a channel between the first and second arms 40, 42 in Figure 2 for sliding a blade 22 therewithin) adapted to receive the structural member therethrough (Figures 6D and 6E, the pipe 90 is received within the arms),
a plurality of blades (first and second blades 22, 24, Figure 2) including:
an integral fixed penetrating second partial circular-shaped cutting edge on a second side of the end gate (the second blade 24 intrinsically includes a cutting edge which is integral with the blade 24, where the cutting edge is at the reference “28” and it is on a second side of the end gate as seen in Figure 3),
a driven penetrating blade (the first blade 22, Para. 37) having a concave arc and partially circular cutting edge (see the blade 22) slidably disposed within the frame, and
a mechanism (hydraulic pump 34, Figure 1) connected to the driven penetrating blade to drive the driven penetrating blade towards the structural member to sever the structural member (Para. 23), and
slidable mounts (guide channels 45 for the first blade 22 sliding thereon, Figure 2) secured and guided the driven penetrating blade on the frame to allow for movement across the open center of the frame towards the first cutting edge.
However, D-Antuono fails to show an integral fixed penetrating first V-shaped cutting edge pointing an opposite direction to the integral fixed penetrating second cutting edge as set forth in the claim.
Yadav shows a cutting tool (Figures 3, 4A-C and 5A-C) having various of cutting blades, for examples, two identical blades as shown in the admitted art of Figure 3, a first blade being a concave shape and a second blade being a V-shaped cutting edge (the blades 52 and 54, Figures 4A-B), and  the first blade being a concave shape and the second blade being a W-shaped cutting edge or a portion of the cutting edge of the second blade being V-shaped (the blades 100 and 102, Figures 5A-B). 
Rickard shows a well-known feature that has two different cutting edges on a single blade (a smooth cutting edge and a serrate cutting edge on a single blade, Figure 7 and Col. 6, lines 25-34) and one of the cutting edges is selectively exposed for cutting. 
Based on the teachings of Yadav and Rickard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the fixed penetrating blade of D-Antuono to have two different cutting edges on a single blade, as taught by Rickard, including a V shaped cutting edge, as taught by Yadav, in order to allow one single blade to carry two different cutting edges and one of the cutting edges is selectively exposed for cutting purposes (Figure 7 of Rickard and as evidenced by Aiken, one of cutting edges b’ and b2 of one single blade b in a shearing tool, Figure 1, can be selectively exposed for cutting) and to promote a puncturing of a tubular prior to cutting (Para. 12 of Yadav).
Claims 1-3, 6, 9, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over D-Antuono in view of Aiken and Andreas (DE 102018117217).
Regarding claims 1-3, 6, 9, 12, 17-18, here is an alternative rejection if one was to argue that D-Antuono’s tool does not have a support plate, then see Andreas’s Figures 1-3 showing a support plate (20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tool housing of D-Antuono to have a support plate, as taught by Andreas, in order to add more strength in support the arms (side rails) to the cutting tool.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over D-Antuono in view of Aiken, Franze and Andreas (DE 102018117217).
Regarding claims 1 and 11, here is an alternative rejection if one was to argue that D-Antuono’s tool does not have a support plate, then see Andreas’s Figures 1-3 showing a support plate (20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tool housing of D-Antuono to have a support plate, as taught by Andreas, in order to add more strength in support the arms (side rails) to the cutting tool.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over D-Antuono in view of Yadav, Rickard, Andreas, and as evidenced by Aiken.
Regarding claim 20, here is an alternative rejection if one was to argue that D-Antuono’s tool does not have a support plate, then see Andreas’s Figures 1-3 showing a support plate (20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tool housing of D-Antuono to have a support plate, as taught by Andreas, in order to add more strength in support the arms (side rails) to the cutting tool.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejections above.
Regard to “…two cutting edges 62, 63 are integrally formed on the end gate 43” in the remark, page 24, it is not persuasive because as the claims 1 and 20 are written, it is not clearly these cutting edges being integrally formed on the end gate. These cutting edges are clearly on a blade on the end gate side.  Claims 1 and 20 require to have a plurality of blades and a removable end gate. It appears that the end gate is not a blade.
However, if Applicant believes that the claimed invention’s tool different from the prior art’s tool or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        11/10/2021